Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This office action for US Patent application 17/354300 is responsive to communications filed on September 23, 2022. Currently, claims 1-20 are pending are presented for examination.

Claim Objections
Claim 15 is/are objected to because its claim language is not consistent with the claim language of claim 1. The term “first type pixel, second type pixel, third type pixel” should be used instead. The formula of calculating the inclination angle with parameters Rb, Bb, Ra, Ga, n and m needs to be clarified. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5-17, 19-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 12-14, 17 of copending Application No 16/934269.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/934269
Instant Application-17/354300
1. A display module comprising: 
a display panel including a plurality of pixels including a first type pixel, a second type pixel, and a third type pixel; and 
a lens array disposed on a first surface of the display panel and having an inclination angle, wherein the first type pixel and the second type pixel are disposed adjacent to each other in a second direction, wherein the third type pixel is disposed adjacent to the first type pixel and the second type pixel in a first direction, and wherein a pitch of the third type pixel in the second direction is less than or equal to a sum of a pitch of the first type pixel in the second direction and a pitch of the second type pixel in the second direction.
Wherein the inclination angle is relative to a reference line that is an imaginary line parallel to the second direction. 


12. A display device comprising: 
a display panel including a plurality of pixels including a first type pixel, a second type pixel, and a third type pixel; 
a lens array disposed on a first surface of the display panel and having an inclination angle; and 
a panel driving circuit which receives an input image signal and provides an output image signal to the display panel, 
wherein the first type pixel and the second type pixel are disposed adjacent to each other in a second direction, 
wherein the third type pixel is disposed adjacent to the first type pixel and the second type pixel in a first direction,



 wherein the inclination angle is determined by a value calculated 
    PNG
    media_image1.png
    26
    150
    media_image1.png
    Greyscale

wherein Ra is a first pitch of the first type pixel in a second direction, 
wherein Rb is a second pitch of the first type pixel in a first direction, 
wherein Ga is a third pitch of the second type pixel in the second direction, 
wherein Bb is a fourth pitch of the third type pixel in the first direction, and 
wherein n is a natural number and m is 0 or a natural number.
1. A display module comprising: 
a display panel including a plurality of pixels including a first type pixel, a second type pixel, and a third type pixel; and 
a lens array disposed on a first surface of the display panel and having an inclination angle, wherein the first type pixel and the second type pixel are disposed adjacent to each other in a second direction, wherein the third type pixel is disposed adjacent to the first type pixel and the second type pixel in a first direction, wherein a pitch of the third type pixel in the second direction is less than or equal to a sum of a pitch of the first type pixel in the second direction and a pitch of the second type pixel in the second direction, and 
wherein the inclination angle is relative to a reference line that is an imaginary line parallel to the second direction.

15. (New) A display device comprising: 
a display panel including a plurality of pixels including a first pixel, a second pixel, and a third pixel; 
a lens array disposed on the display panel; and 


a panel driving circuit which receives an input image signal and provides an output image signal to the display panel, 
wherein the first pixel and the second pixel are disposed adjacent to each other in a first direction, wherein the third pixel is disposed adjacent to the first pixel and the second pixel in a second direction, 
wherein the lens array has a shape inclined at an inclination angle with respect to a virtual reference line parallel to the first direction, 
wherein the inclination angle is determined by a value calculated 
    PNG
    media_image2.png
    28
    161
    media_image2.png
    Greyscale

wherein the lens array which operates in one of a two-dimensional display mode and a three-dimensional display mode based on an applied voltage.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 5-17, 19-20 are generic to all that is recited in claims 1-10, 12-14, 17 respectively of co-pending application. That is, claims 1, 5-17, 19-20 is anticipated by claims 1-10, 12-14, 17 respectively of co-pending application.

Allowable Subject Matter
Claims 2-4, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 5-17, 19-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NAM D PHAM/              Primary Examiner, Art Unit 2487